                  Case 2:18-cv-01316-TSZ Document 89 Filed 04/17/20 Page 1 of 5




 1                                                                        The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10
     MIKESHIA MORRISON, on behalf of
11   herself and all others similarly situated,          Case No. 2:18-cv-01316-TSZ

12                                        Plaintiff,     STIPULATED MOTION AND
                                                         (PROPOSED) ORDER TO VACATE
13           v.                                          AND RESET SCHEDULING ORDER
                                                         DEADLINES
14
     ESURANCE INSURANCE CO., a foreign
     automobile insurance company,                       NOTE ON MOTION CALENDAR:
15
                                                         APRIL 17, 2020
16                                     Defendant.

17           Pursuant to Federal Rule of Civil Procedure 16(b)(4) and LCR 16(b)(6), Plaintiff

18 Mikeshia Morrison (“Plaintiff”) and Defendant Esurance Insurance Co. (“Defendant”)
19 (collectively, “the Parties”) hereby stipulate to and jointly request that the trial date and all related
20 dates in the Minute Order dated April 19, 2019 (Dkt. 36) be vacated and reset to future dates after

21 the Western District of Washington courthouse reopens to the public. In support of this stipulated

22 motion, the Parties state as follows:

23           1.       On February 6, 2020, this Court issued an order denying Plaintiff’s motion for

24 class certification. (Dkt. # 84.)

25           2.       On February 20, 2020, Plaintiff filed a Petition for Permission to Appeal this order

26 with the United States Court of Appeals for the Ninth Circuit. (Dkt. # 86.)

                                                                                         FOX ROTHSCHILD LLP
     STIPULATED MOTION AND (PROPOSED) ORDER TO VACATE                                  1001 FOURTH AVENUE, SUITE 4500
     AND RESET SCHEDULING ORDER DEADLINES                                                          SEATTLE, WA 98154
                                                                                                        206.624.3600
     (CASE NO. 2:18-CV-1316-TSZ) - 1
                 Case 2:18-cv-01316-TSZ Document 89 Filed 04/17/20 Page 2 of 5




 1          3.       The Ninth Circuit did not rule on Plaintiff’s Petition until March 27, 2020, at
 2 which time it denied Plaintiff’s Petition. (Dkt. # 86.)

 3          4.       In the interim, the COVID-19 pandemic, travel cancellations, and various states’
 4 stay-at-home orders created additional challenges for this case, which was supposed to be

 5 mediated by April 10, 2020, before moving into the final phases of dispositive motion practice

 6 and trial when the pandemic hit.

 7          5.       The global pandemic associated with the spread of COVID-19 has created health
 8 and safety concerns that are out of the parties’ control, as this District explained in closing

 9 courthouses and indefinitely continuing in-person hearings:

10          In response to the continued spread of COVID-19, President Trump has declared
            a national emergency and issued guidelines directing at-risk individuals including
11          those 60 and older, to stay home and away from other people, and encouraging
            everyone to work from home whenever possible, to avoid discretionary travel,
12          and to avoid social gatherings in groups of more than ten people. Governor Inslee
            has also declared a state of emergency. The Centers for Disease Control and
13          Prevention (“CDC”) and other health authorities have advised people to take
            precautions to reduce the possibility of exposure to the COVID-19 virus and to
14          slow the spread of the disease. In particular, the CDC is recommending that
            people attempt to keep physical distance between themselves and other people…
15          The CDC is recommending employers attempt to minimize exposure between
            employees and the public and to consider the public health and safety when
16          scheduling group or public events.
17 Western District of Washington General Order No. 02-20 (Mar. 17, 2020). Earlier this week,

18 Chief Judge Martinez continued the restrictions from General Order 02-20 for another 30 days.
19 General Order 07-20 (Apr. 13, 2020).
20          6.       The states in which the Parties and their counsel of record reside have enacted
21 stay-at-home orders. The stay-at-home order for Washington (and Minnesota, where one of

22 Esurance’s attorneys is located) is currently in effect until May 4, 2020.

23          7.       In light of the timing of Plaintiff’s Petition for Permission to Appeal the class
24 certification order, which was not decided by the Ninth Circuit until March 27, and the

25 intervening COVID-19 crisis and stay-at-home orders, the Parties were not able to complete
26 mediation before the April 10, 2020 deadline.          The Parties did, however, have informal
                                                                                    FOX ROTHSCHILD LLP
     STIPULATED MOTION AND (PROPOSED) ORDER TO VACATE                             1001 FOURTH AVENUE, SUITE 4500
     AND RESET SCHEDULING ORDER DEADLINES                                                     SEATTLE, WA 98154
                                                                                                   206.624.3600
     (CASE NO. 2:18-CV-1316-TSZ) - 2
                  Case 2:18-cv-01316-TSZ Document 89 Filed 04/17/20 Page 3 of 5




 1 discussions between counsel regarding settlement. It is uncertain when the Parties will be able

 2 to safely attend mediation, and when the courthouse will reopen for the pretrial conference and

 3 trial. At a minimum, however, it appears unlikely that a mediation will be possible before many

 4 of remaining pre-trial deadlines expire.

 5          8.        To put the Parties back in the same position they were in before the pandemic
 6 disrupted the case schedule and the Court’s calendar, the Parties respectfully request that the

 7 Court: (1) vacate the current case schedule, including the trial date and all related dates; and (2)

 8 order the Parties to jointly propose a new case schedule within five (5) days after the Western

 9 District of Washington courthouse reopens.

10          9.        This request is not made for purposes of delay, but rather to allow the Parties to
11 attempt to resolve this case before incurring the fees and costs associated with preparing for trial.

12          10.       The Parties will be prejudiced if the Court does not grant this motion because
13 without such an amendment, both Parties will be prejudiced by having to proceed with pre-trial

14 preparation and trial without an opportunity to see if they can resolve this case through mediation.

15          ///
16          ///
17          ///
18          ///
19          ///
20          ///
21          ///
22          ///
23          ///
24          ///
25          ///
26          ///
                                                                                      FOX ROTHSCHILD LLP
     STIPULATED MOTION AND (PROPOSED) ORDER TO VACATE                               1001 FOURTH AVENUE, SUITE 4500
     AND RESET SCHEDULING ORDER DEADLINES                                                       SEATTLE, WA 98154
                                                                                                     206.624.3600
     (CASE NO. 2:18-CV-1316-TSZ) - 3
              Case 2:18-cv-01316-TSZ Document 89 Filed 04/17/20 Page 4 of 5




 1          DATED this 17th day of April, 2020.
 2
     BADGLEY MULLINS TURNER PLLC                  FOX ROTHSCHILD LLP
 3

 4
     s/ Duncan C. Turner                          s/ Gavin W. Skok
 5   Duncan C. Turner, WSBA # 20597               Gavin W. Skok, WSBA #29766
     Daniel A. Rogers, WSBA #46372                Laura P. Hansen, WSBA #48669
 6                                                1001 Fourth Avenue, Suite 4500
     19929 Ballinger Way NE, Suite 200            Seattle, WA 98154
     Seattle, WA 98155                            Telephone: (206) 624-3600
 7   Telephone: (206) 621-6566                    Facsimile: (206) 389-1708
     Email: dturner@badgleymullins.com            Email: gskok@foxrothschild.com
 8
     Email: drogers@badgleymullins.com                    lhansen@foxrothschild.com
 9
                                                  Patrick M. Fenlon, admitted pro hac vice
10   LAW OFFICE OF RANDALL C.                     222 South Ninth Street, Suite 2000
     JOHNSON, PLLC                                Minneapolis, MN 55402
11                                                Telephone: 612-607-7000
                                                  Facsimile: 612-607-7100
12                                                Email: pfenlon@foxrothschild.com
     s/ Randall C. Johnson Jr.
13   Randall C. Johnson Jr., WSBA # 24556
     P.O. Box 15881                               Attorneys for Defendant
14   Seattle, WA 98115                            Esurance Insurance Co.
     Telephone: (206) 890-0616
15   Email: rcjj.law@gmail.com
16
     LAW OFFICE OF RYAN C. NUTE, PLLC
17

18   s/ Ryan C. Nute
     Ryan C. Nute., WSBA #32530
19   19929 Ballinger Way NE, Suite 200
20   Shoreline, WA 98155
     Telephone: (206) 330-0482
21   Email: ryan@rcnutelaw.com

22   Attorneys for Plaintiff
23

24

25
26

                                                                              FOX ROTHSCHILD LLP
     STIPULATED MOTION AND (PROPOSED) ORDER TO VACATE                       1001 FOURTH AVENUE, SUITE 4500
     AND RESET SCHEDULING ORDER DEADLINES                                               SEATTLE, WA 98154
                                                                                             206.624.3600
     (CASE NO. 2:18-CV-1316-TSZ) - 4
              Case 2:18-cv-01316-TSZ Document 89 Filed 04/17/20 Page 5 of 5




 1                                               ORDER
 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that:
 3          The Minute Order dated April 19, 2019, Dkt. 36, is amended as follows. The
 4 scheduling order deadlines relating to the LCR 39.1(c) settlement conference and mediation,

 5 trial date and pre-trial conference, and filing of dispositive motions, motions in limine, agreed

 6 pre-trial order, trial briefs, proposed voir dire questions, and proposed jury instructions are

 7 hereby vacated. Within five days after the Western District of Washington courthouse reopens,

 8 the Parties shall jointly submit new proposed dates for these scheduling order deadlines.

 9
            DATED this ___ day of _____________, 2020.
10

11
                                                 _________________________________
12                                               The Honorable Thomas S. Zilly
13                                               United States District Judge

14 Presented by:

15 FOX ROTHSCHILD LLP

16 By      s/ Gavin W. Skok
   Gavin W. Skok, WSBA #29766
17 Laura P. Hansen, WSBA #48669
   1001 Fourth Avenue, Suite 4500
18 Seattle, WA 98154
   Telephone: (206) 624-3600
19 Facsimile: (206) 389-1708
20 Email: gskok@foxrothschild.com
           lhansen@foxrothschild.com
21
   Patrick M. Fenlon, admitted pro hac vice
22 222 South Ninth Street, Suite 2000
   Minneapolis, MN 55402
23 Telephone: 612-607-7000
   Facsimile: 612-607-7100
24 Email: pfenlon@foxrothschild.com

25 Attorneys for Defendant Esurance Insurance Co.
26

                                                                                     FOX ROTHSCHILD LLP
     STIPULATED MOTION AND (PROPOSED) ORDER TO VACATE                              1001 FOURTH AVENUE, SUITE 4500
     AND RESET SCHEDULING ORDER DEADLINES                                                      SEATTLE, WA 98154
                                                                                                    206.624.3600
     (CASE NO. 2:18-CV-1316-TSZ) - 5
